UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4760


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS MARCUS LOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:02-cr-00009-FDW-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard M. Thompson, COULTER & THOMPSON, Charlotte, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Travis Marcus Lock appeals the sixty-month sentence of

imprisonment imposed by the district court upon revocation of

supervised release.           Lock admitted the eight violations alleged

in    the   petition     on       supervised         release.           On    appeal,     Lock’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738   (1967),        asserting,         in    his    opinion,          there     are    no

meritorious issues for appeal.                       Counsel questions whether the

district court abused its discretion in sentencing Lock to sixty

months in prison when his original term of supervised release

was    thirty-six       months,        but    concludes       that       because       Lock    was

convicted     of   a    class      A    felony       (possession         of    a    firearm     in

furtherance        of    a     drug          trafficking          offense),         18    U.S.C.

§ 3583(e)(3) (2006) authorized the maximum sixty-month term of

imprisonment.       Lock was informed of his right to file a pro se

supplemental       brief,      but      has     not    done       so.         The   Government

declined to file a brief.

              We will affirm a sentence imposed after revocation of

supervised     release       if    it    is    within       the    prescribed          statutory

range, and not plainly unreasonable.                        United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                              Here, the prescribed

statutory maximum term for Lock’s revocation sentence was five

years’ imprisonment because the offense that resulted in his



                                                2
supervised release term was a class A felony.                            See 18 U.S.C.

§ 3583(e)(3).

            We must next determine if the sixty-month sentence was

plainly unreasonable.               To determine if a sentence is plainly

unreasonable,      we    must       first      consider        whether   the     sentence

imposed is unreasonable.                Crudup, 461 F.3d at 438.                In making

this determination, we follow “the procedural and substantive

considerations      that       we    employ         in   our    review     of    original

sentences.”       Id.    In this inquiry, we take a more deferential

posture concerning issues of fact and the exercise of discretion

than    reasonableness       review       of       Guidelines    sentences.        United

States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                             Only if

we find the sentence procedurally or substantively unreasonable,

must we decide whether it is “plainly” so.                      Id. at 657.

            While a district court must consider Chapter Seven’s

policy    statements     and      the    statutory       provisions      applicable    to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the    district    court     need       not    robotically       tick    through    every

subsection, and it has broad discretion to revoke the previous

sentence and impose a term of imprisonment up to the statutory

maximum provided by § 3583(e)(3).                    Moulden, 478 F.3d at 656-57;

Crudup, 461 F.3d at 439.              Moreover, while a district court must

provide a statement of the reasons for the sentence imposed, the

court    “need    not   be   as     detailed        or   specific   when    imposing    a

                                               3
revocation      sentence        as    it    must     be    when    imposing      a    post-

conviction sentence.”            United States v. Thompson, 595 F.3d 544,

547 (4th Cir. 2010).              After reviewing the record, we conclude

that the sixty-month sentence imposed by the district court was

within the prescribed statutory range and not unreasonable.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.       We   therefore         affirm    the    district     court’s       judgment.

This court requires that counsel inform Lock in writing of his

right to petition the Supreme Court of the United States for

further review.        If Lock requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may      move    in    this      court     for   leave    to    withdraw        from

representation.        Counsel’s motion must state that a copy thereof

was served on Lock.             We dispense with oral argument because the

facts   and    legal      contentions         are    adequately     presented        in    the

materials     before      the    court      and     argument      would    not    aid      the

decisional process.

                                                                                  AFFIRMED




                                               4